                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



ALLEN DEAN WASHBURN,

                            Plaintiff,

           v.                                    CASE NO. 17-3113-SAC

HARVEY COUNTY JAIL, et al.,

                            Defendants.


           MEMORANDUM AND ORDER AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

Plaintiff’s claims arose during his incarceration in the Harvey County

Jail (HCJ) from March 9, 2017, to May 16, 2017. Plaintiff is now a

prisoner in the custody of the Kansas Department of Corrections

(KDOC). He proceeds pro se and in forma pauperis.

     The Court enters this order to address two motions filed by the

plaintiff and to enter an order to show cause.

    Plaintiff’s motions for copies and for production of video

     At the direction of the Court, counsel for the HCJ has filed a
report pursuant to Martinez v. Aaron, 317 F.2d 570 (10th Cir. 1978)(Doc.

29). Two exhibits to the report were filed under seal due to sensitive

information in their contents.

     Plaintiff filed a motion for copies of those exhibits (Doc. 32),

and counsel submitted a certificate of additional service (Doc. 33)

showing that the report and all exhibits were mailed to plaintiff at

three different addresses. The Court therefore will deny the motion
as moot.

     Plaintiff also filed a motion for production of video taken upon

his transfer from the HCJ to the KDOC in which he sought, but was
denied, permission to take his legal paperwork (Doc. 34). Counsel for

the HCJ filed a reply (Doc. 35) stating that no such video exists and

noting that if such footage ever existed, it would have been

overwritten in the ordinary course absent the occurrence of any

incident that warranted its preservation.

     Because it appears there is no material responsive to the

request, the Court will deny the motion.

                          Order to Show Cause

     The Martinez report developed as a means “to ascertain whether

there is a factual as well as a legal basis for [a] prisoner’s claims.”

Gee v. Estes, 829 F.2d 1005, 1007 (10th Cir. 1987). The report “is

treated like an affidavit, and the court is not authorized to accept

the factual findings of the prison investigation when the plaintiff

has presented conflicting evidence.” Hall v. Bellmon, 935 F.2d 1106,

1111 (10th Cir. 1991)(citing Sampley v. Ruettgers, 704 F.2d 491, 493

n. 3 (10th Cir. 1983)).

     The Court has examined the commendably thorough Martinez report

and plaintiff’s responses and, for the reasons that follow, is
considering the dismissal of this action. Plaintiff will be directed

to show cause why that dismissal should not be entered.

               Exhaustion of administrative remedies

     The Prison Litigation Reform Act (PLRA), requires a prisoner “to

exhaust prison grievance procedures before filing suit.” Jones v.

Bock, 549 U.S. 199, 202 (2007)(citing 42 U.S.C. § 1997e(a)). The

exhaustion of available remedies is mandatory. Woodford v. Ngo, 548

U.S. 81, 84 (2006)(“Exhaustion is no longer left to the discretion
of the district court, but is mandatory.”).

     The Martinez report states that the HCJ has a written grievance
process that requires prisoners there to submit grievances on paper

or through the jail kiosk. According to the report, plaintiff did not

submit a grievance on his complaints concerning dental care, blood

sugar testing, his property, or religious texts. He submitted a single

request complaining of odor in the jail, and a grievance form

concerning the cessation of his medical diet. See Doc. 29, p. 16.

      The failure to exhaust is an affirmative defense, and a prisoner

is “not required to specially plead or demonstrate exhaustion in [his]

complaint[].” Jones, 549 U.S. at 216. Here, the report of the HCJ

places the exhaustion of remedies in issue, and if plaintiff fails

to respond to this point, his unexhausted claims are subject to

dismissal.

           Property claim and denial of religious material

      Plaintiff presents related claims that part of his personal

property has been held by the HCJ, including a Bible, a wedding ring,

and a necklace following his transfer to the custody of the KDOC.

      The Martinez report states that during intake processing at the

HCJ, a prisoner’s personal property is inventoried and placed in
secure storage. A prisoner may release personal property at any time

by completing a request form. When a prisoner is released and is unable

to take his personal property, he must arrange for pick up of the

property, ordinarily within thirty days. Doc. 29, p. 11, Ex. 3 and

Ex. 4.

      Because plaintiff was released for transfer to a KDOC facility,

the HCJ provided for his personal transport but did not transfer his

personal property1. At the time he was released, plaintiff designated


1Becausethe HCJ has a single transport officer, it provides “body-only” transfers.
Doc. 29, p. 14, Ex. 1, Gay Decl., par. 21.
two persons to pick up his property, David Case, and plaintiff’s

attorney, Gary Price. Mr. Price visited the jail after plaintiff’s

transfer and accepted part of the property, primarily legal paperwork.

      The jail has continued to hold plaintiff’s remaining property.

The Martinez report states that the Sheriff of Harvey County will mail

that property to plaintiff upon his designation of a preferred

address, Doc. 29, p. 7, and the Court will direct plaintiff to provide

that address to the Sheriff within thirty days.

                            Medical and dental care

      Plaintiff presents two claims related to health care. First, he

claims he was not given appropriate medical care for diabetes. Second,

he claims he was not provided with a tooth extraction because of his

inability to pay. He concedes that his teeth were extracted after his

transfer to the Kansas Department of Corrections2.

      At the time of his detention at the HCJ, it appears plaintiff

was a convicted prisoner. His right to adequate medical care therefore

arises under the Eighth Amendment. To state a claim under this

provision for the denial of adequate medical care, “a prisoner must
allege acts or omissions sufficiently harmful to evidence deliberate

indifference to serious medical needs.” Estelle v. Gamble, 429 U.S.

97, 106 (1976).

      Under this standard, jail officials violate a prisoner’s

protected rights when the prisoner has a medical need that is a

“serious illness or injury,” Estelle, 429 U.S. at 105, and where jail

officials both know of and disregard an excessive risk to the

prisoner’s health. Grissom v. Roberts, 902 F.3d 1162, 1174 (10th Cir.


2 In a reply, plaintiff states that he underwent a tooth extraction after his transfer
to the Kansas Department of Corrections. Doc. 36, p. 2.
2018)(citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)). A

difference of opinion between medical staff and the prisoner

concerning the treatment required does not state a constitutional

violation. Taylor v. Ortiz, 410 F. App’x 76, 79 (10th Cir. 2010).

     Plaintiff’s medical claim alleges a denial of adequate care for

diabetes. The Martinez report and attachments reflect that while

plaintiff complained of low blood sugar and expressed his concern with

avoiding diabetes, blood tests provided by the HCJ were within normal

limits. Plaintiff was seen by medical personnel on several occasions

and was provided a special diet until it was discontinued by medical

providers. See Doc. 29, Ex. 5, pp. 3-6. These facts do not support

a claim for relief under the deliberate indifference standard. It is

clear that the HCJ provided care and a special diet in response to

plaintiff’s concerns, which proved groundless.

     Plaintiff’s claim regarding dental care arises from his request

for a tooth extraction to address his complaint that a tooth rubbing

against his tongue caused a sore. Doc. 29, Ex. 2, p. 51. The report

shows that a nurse saw plaintiff on March 18, 2017, and prescribed
a “swish and spit” medication to address the complaint of pain. Id.

     The HCJ did not act with deliberate indifference to plaintiff’s

claim of pain. Medical staff responded to plaintiff’s complaint by

prescribing medication. Although plaintiff sought a tooth extraction,

he had no constitutional entitlement to the treatment of his choice.

Likewise, a delay in providing medical care violates the Constitution

only if the plaintiff demonstrates that the delay “resulted in

substantial harm.” Oxendine v. Kaplan, 241 F3d 1272, 1276 (10th Cir.
2001). A plaintiff may make that showing by establishing “lifelong

handicap, permanent loss, or considerable pain.” Garrett v. Stratman,
254 F.3d 946, 950 (10th Cir. 2001). Plaintiff has not made that showing.

                        Exposure to sewer gas

     Plaintiff claims he was exposed to odor from sewer gas at the

HCJ. The Martinez report acknowledges that there is sometimes odor

from the jail plumbing system. Jail officials take ongoing measures

to maintain the plumbing by updating sinks and toilets in the facility

as resources allow, by having a drain cleaning company clean the lines

once or twice per month, and by consulting with a plumber. Jail

personnel have been advised that the odor emanates from the plumbing

system when drain traps dry out and have found that running water down

the drains will reduce or eliminate odor. Jail personnel have advised

prisoners there how to remedy the odor. Doc. 29, Sec. IV.B; Ex. 1 and

Ex. 3.

     “The Eighth Amendment ‘does not mandate comfortable prisons,’

and conditions imposed may be ‘restrictive and even harsh.’” Barney

v. Pulsipher, 143 F.3d 1299, 1311 (10th Cir. 1998)(quoting Rhodes v.

Chapman, 452 U.S. 337, 347, 349 (1981)). Here, the occasional exposure

to odor described by plaintiff, while unpleasant, does not suggest
that he was exposed to the sort of extreme deprivation that violates

the Eighth Amendment.

                         Order to Show Cause

     For the reasons set forth, the Court directs plaintiff to show

cause why his claims alleging the denial of adequate medical and dental

care and his claim of exposure to odor in the HCJ should not be

dismissed for failure to state a claim for relief.

     The Court also will grant plaintiff thirty days to provide the
Sheriff of Harvey County with an address for the disposition of his

remaining property held at the HCJ. Plaintiff is directed to provide
a copy of that notice to the Court and to counsel for the HCJ.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion for

copies of sealed exhibits (Doc. 32) is denied as moot.

     IT IS FURTHER ORDERED plaintiff’s motion for production of video

(Doc. 34) is denied.

     IT IS FURTHER ORDERED plaintiff is directed to show cause on or

before April 29, 2019, why his claims alleging the denial of adequate

medical and dental care and exposure to odor should not be dismissed

for failure to state a claim for relief.

     IT IS FURTHER ORDERED plaintiff is directed to provide an address

to the Sheriff of Harvey County on or before April 29, 2019, for the

disposition of his property.

     IT IS SO ORDERED.

     DATED:   This 29th day of March, 2019, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
